DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2020, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Status of Claims
Claims 1-15 are pending.
Claim 15 is rejected under 35 U.S.C. § 101.
Claims 1-14 contain allowable subject matter.
	Claims 1 and 14 are objected to due to minor informalities.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
Claim 1 contains the limitation “in response to the resilience ratio of the server infrastructure falls below a resilience threshold.”  There appears to be a typographical or grammatical error, and the limitation should read “in response to the resilience ratio of the server infrastructure falling below a resilience threshold.”
Claim 14 contains the limitation “wherein the server infrastructure comprises a plurality of servers executing plurality of applications.”  There appears to be a typographical or grammatical error, and the limitation should read “wherein the server infrastructure comprises a plurality of servers executing a plurality of applications.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim cites a “computer program” and a “computer-readable medium.”  A computer program is software and, as such, is not eligible subject matter.  In addition, a “computer-readable medium,” absent any further definition in the specification, can be broadly construed as referring to a transitory medium, which is also not eligible subject matter.  It is recommended that “computer program comprising code instructions stored on a computer-readable medium comprising computer-readable program instructions” in claim 15 instead recite “computer program product comprising a non-transitory computer-readable medium storing executable program instructions” so that the claimed subject matter includes a non-transitory computer-readable medium as well as the executable program instructions.
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, a search of the prior art found no prior art was found which explicitly teaches or reasonably suggests the combination of limitations described in the claim.  Prior art that was found and deemed relevant to the claimed invention is listed in the attached PTO-892.  
Specifically, none of the prior art found taught or reasonably suggested the combination of measuring a processor utilization for each of the servers of the server infrastructure; determining a resilience ratio of the server infrastructure by simulating the outage of at least one of the servers based on the measured processor utilization; and in response to the resilience ratio of the server infrastructure falling below a resilience threshold, initiating an assignment of additional resources for executing at least one of the plurality of applications to the server infrastructure in conjunction with the other limitations in the claim when the claim is considered as a whole.  Claim 1 is objected to due to minor informalities, as detailed above, but is otherwise allowable.
Claims 2-13 are dependent on claim 1 and therefore also contain allowable subject matter.
Independent claim 14 contains allowable subject matter because it describes a system that implements the method in claim 1.  Claim 14 is objected to due to minor informalities, as detailed above, but is otherwise allowable.
Independent claim 15 describes performing the same functions described by the method in claim 1.  Claim 15 is rejected under 35 U.S.C. § 101, as detailed above, but would be allowable if the rejection under 35 U.S.C. § 101 is resolved.
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113